NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                 Submitted December 1, 2017
                                  Decided December 4, 2017



                                             Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            GARY FEINERMAN, District Judge*



No. 15-3625                                                         Appeal from the United
                                                                    States District Court for
UNITED STATES OF AMERICA,
                                                                    the Eastern District of
   Plaintiff-Appellee,
                                                                    Wisconsin.
            v.
                                                                    No. 14-cr-3
MICHAEL ANGLIN,                                                     C.N. Clevert, Jr., Judge.
   Defendant-Appellant.
                                                                    On Remand from the
                                                                    Supreme Court of the
                                                                    United States.



                                              Order

     Our opinion in this appeal, 846 F.3d 954 (7th Cir. 2017), remanded for
additional proceedings concerning the terms of supervised release but otherwise
affirmed the convictions and sentences. The Supreme Court then instructed us to
consider the effect of Dean v. United States, 137 S. Ct. 1170 (2017), which held that

*
    Of the Northern District of Illinois, sitting by designation.
No. 15-3625                                                                  Page 2



a district court need not disregard the punishment on counts with mandatory-
minimum sentences when determining the punishment on other counts. Anglin
v. United States, No. 16–9411 (U.S. Oct. 2, 2017). The parties have filed position
statements on remand.

    After considering these statements, we remand to the district court with
instructions to conduct a full resentencing in light of Dean and all other current
law, including this circuit’s rulings (some of which post-date our original
opinion) on the terms of supervised release. Because the district judge who
sentenced Anglin has retired, it is not possible to ask him whether this circuit’s
opinion in United States v. Roberson, 474 F.3d 432 (7th Cir. 2007), which Dean
disapproved, affected Anglin’s sentence. And because at least some terms of
Anglin’s sentence must be determined by a newly assigned judge, the most
sensible approach is to allow that judge to craft a complete sentencing package.

   Anglin’s convictions remain valid. The sentences are vacated, and the case is
remanded for resentencing.